          Case 1:17-cv-00813-TSC Document 49 Filed 02/26/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                       )
MUSLIM ADVOCATES,                                      )
                                                       )
                                       Plaintiff,      )
                                                       )
               v.                                      )       No. 1:17-cv-00813-TSC
                                                       )
DEPARTMENT OF HOMELAND                                 )
SECURITY,                                              )
                                                       )
                              Defendant.               )
____________________________________                   )

                               NINTH JOINT STATUS REPORT

       The following events have taken place in this case since the filing on November 20,

2018, of the eighth joint status report:

       1. U.S. Customs and Border Protection (CBP), a component of defendant Department of

Homeland Security (DHS), took the following actions on November 30, 2018, with respect to the

1,267 pages it had processed in November 2018: produced 289 pages to plaintiff Muslim

Advocates with redactions pursuant to FOIA Exemptions 6, 7(C) and/or 7(E) and withheld 978

pages in their entirety pursuant to FOIA Exemptions 6, 7(C) and/or 7(E).

       2. Plaintiff and CBP discussed the proposal that CBP had made by email dated

September 21, 2018, see ECF No. 43 at 3, during a telephone conversation that took place at

plaintiff’s request on December 13, 2018. Plaintiff repeated its position, see id. at 2-3, that the

disclosure of aggregate data from the “country of birth” and “country of citizenship” data fields

in the incident-level reports produced by CBP would not result in the disclosure of the identity of

anyone who was the subject of any of those reports. It therefore asked CBP to reconsider its

prior response, see id. at 3, to plaintiff’s request that it produce aggregate data for multiple
          Case 1:17-cv-00813-TSC Document 49 Filed 02/26/19 Page 2 of 5




periods. CBP said it had not been aware that plaintiff was seeking data from the “country of

citizenship” data field as well as from the “country of birth” data field but would consider

plaintiff’s request and provide its response before the next joint status report is due. Undersigned

counsel for CBP reiterated, see ECF No. 43 at 3, that any production of aggregate data by CBP

would be contingent upon plaintiff’s agreement to dismiss all of its claims against CBP except

any claim for attorney’s fees and litigation costs. Plaintiff said it understood counsel’s position

but that it would not necessarily be willing to dismiss any claim that might arise from any future

productions that CBP might make in this case.

       3. CBP took the following actions on December 21, 2018, with respect to the 1,413

pages it had processed in December 2018: produced 328 pages with redactions pursuant to FOIA

Exemptions 6, 7(C) and/or 7(E); withheld 300 pages in their entirety pursuant to FOIA

Exemptions 6, 7(C) and/or 7(E); withheld 298 pages as duplicative; and determined that 487

pages were non-responsive to plaintiff’s request.

       4. The appropriations act that had been funding DHS and CBP expired at the end of the

day on December 21, 2018.

       5. DHS moved for a stay of all proceedings in this case on January 21, 2019, in light of

the lapse in appropriations. Granting DHS’ motion by minute order dated January 22, 2019, the

Court stayed all proceedings in this case until appropriations had been restored; extended “all

current deadlines in this case . . . commensurate with the duration of the lapse in appropriations”;

and directed DHS to “file a notice advising the Court within 14 days after appropriations are

restored.”




                                                 2
          Case 1:17-cv-00813-TSC Document 49 Filed 02/26/19 Page 3 of 5




       6. Congress enacted the Further Additional Continuing Appropriations Act, 2019, H.J.

Res. 28, on January 25, 2019. Ending a lapse in appropriations that had lasted for 35 days, the

Act restored appropriations to DHS and CBP through February 15, 2019. See Act § 101(1).

       7. DHS advised the Court of the restoration of appropriations by notice dated January 30,

2019. ECF No. 47 at 1. It further advised the Court that the extension by 35 days of “all current

deadlines in this case” meant that its next production of records, which otherwise would have

been due on December 31, 2018, was now due on February 4, 2019; that the ninth joint status

report, which otherwise would have been due on January 22, 2019, was now due on February 26,

2019; and that CBP’s next production of records, which otherwise would have been due on

January 31, 2019, was now due on March 7, 2019. Id. at 1-2. DHS also advised the Court that

the parties had discussed these revised deadlines by exchange of emails and that plaintiff had

advised of its concurrence in the revised deadlines by email dated January 30, 2019. Id. at 2.

       8. CBP advised plaintiff by email of its undersigned counsel dated February 21, 2019,

that it was prepared to provide plaintiff with aggregate statistics for the information contained in

the “country of birth” and “country of citizenship” data fields in the incident-level reports for the

periods January 27-February 12 and March 2-5, 2017, produced in this case by CBP, provided,

in accordance with the discussion during the December 13 telephone conversation, that plaintiff

agreed not to challenge the withholdings from any record produced by CBP on or before March

7, 2019. Responding by email dated February 21, 2019, plaintiff said:

       Your proposal is acceptable. We will agree not to challenge the withholdings
       from any record produced by CBP in this matter on or before March 7, 2019 in
       exchange for CBP’s production (within a reasonable timeframe) of aggregate
       statistics contained in the “country of birth” and “country of citizenship” data
       fields in the incident-level reports for the periods of January 27- February 12,
       2017 and March 2-5, 2017. Please let us know when we can expect production of
       the aggregate statistics.



                                                  3
          Case 1:17-cv-00813-TSC Document 49 Filed 02/26/19 Page 4 of 5




       CBP advised plaintiff by email of its undersigned counsel dated February 22, 2019, that it

anticipated producing the aggregate statistics on or before March 7, 2019, the due date for its

next production.

       9. DHS advised plaintiff by email of its undersigned counsel dated February 21, 2019,

that DHS’ notice of restoration of appropriations was in error insofar as it suggested, see ECF

No. 47 at 1, that any further productions were due in this case from DHS. DHS referred in its

email to the letter dated June 29, 2018, by which it had advised plaintiff that its Privacy Office

had “completed its review of all responsive records as of the May 2018 release.” ECF No. 38 at

2.

                                      Respectfully submitted,

                                      By: s/ Jonathan A. Langlinais (by email authorization)
                                      Jonathan A. Langlinais, DC Bar 1046832
                                      Emily L. Chapuis, DC Bar 1017600
                                      JENNER & BLOCK LLP
                                      1099 New York Avenue, N.W., Suite 900
                                      Washington, D.C. 20001
                                      Tel: (202) 637-6380/Fax: (202) 639-6066
                                      Email: JALanglinais@jenner.com

                                      Amir H. Ali, DC Bar 1019681
                                      THE RODERICK & SOLANGE MACARTHUR
                                      JUSTICE CENTER
                                      777 6th Street, N.W.
                                      Washington, D.C. 20001
                                      Tel: (202) 869-3434
                                      Email: amir.ali@macarthurjustice.org




                                                 4
         Case 1:17-cv-00813-TSC Document 49 Filed 02/26/19 Page 5 of 5




                                      Sirine Shebaya, DC Bar 1019748
                                      Juvaria Khan, DC Bar 1500471
                                      MUSLIM ADVOCATES
                                      P.O. Box 34440
                                      Washington, D.C. 20043
                                      Tel: (202) 897-2622/Fax: (202) 508-1007
                                      Attorneys for Plaintiff


                                      JOSEPH H. HUNT
                                      Assistant Attorney General

                                      ELIZABETH J. SHAPIRO
                                      Deputy Director

                                      s/ David M. Glass
                                      DAVID M. GLASS, DC Bar 544549
                                      Senior Trial Counsel
                                      Department of Justice, Civil Division
                                      1100 L Street, N.W., Room 12020
                                      Washington, D.C. 20530
                                      Tel: (202) 514-4469/Fax: (202) 616-8460
                                      E-mail: david.glass@usdoj.gov
Dated: February 26, 2019              Attorneys for DHS and CBP


                                CERTIFICATE OF SERVICE

       I hereby certify I served the within report on all counsel of record by filing it with the

Court by means of its ECF system on February 26, 2019.

                                      s/ David M. Glass




                                                 5
